Bowie, J.,
delivered the opinion of the Court.
At the trial of an action, at the suit of Thomas Sewell,' Jr., (the appellee,) against the Baltimore City Passenger Railway Company, (the appellant,) in the Superior Court *451of Baltimore City, a verdict was rendered in favor of the appellee, against the appellant, for $18,261.77, on the seventh day of February, 1870. Immediately thereupon the appellant simultaneously moved for a new trial, and in arrest of judgment; which motions were under the then existing organization of the judiciary of Baltimore, to be heard and determined by the Supreme Bench.
Both motions were overruled by the Supreme Bench on the third of July, 1871, about sixteen months after they were made.
An appeal was taken from the decisions of the Supreme Bench to this Court, where the same were affirmed at October Term, 1871. By an order of the Supreme Bench passed on the 29th of April, 1872, the cause was remanded to the Superior Court, where the appellee on the 21st of September, 1872, moved for judgment for the amount of the verdict and interest thereon from the date of the verdict. The defendant objected, and insisted that if judgment be rendered it could be only for the amount of the verdict and interest from the date of the judgment.
The Superior Court, on the 25th of September, 1872, rendered judgment for the appellee for $13,261.77, the amount of the verdict, with interest from the 7th of February, 1870, (the date of the verdict,) and costs, from which judgment this appeal is taken. The question presented by the appeal is, whether Courts of Law in this State have power either by virtue of the common law, or the Code, to include in the judgment the interest which accrued on the verdict, (assuming that the verdict bears interest,) between its date and the rendition of the judgment.
The learned judge, who rendered the judgment below, in an opinion assigning the reasons of his action, after reviewing the legislation and practice of this State, adopts the conclusion that all verdicts without distinction as to the form of the action, whether ex contractu or ex delicto, *452having liquidated the claim, and given it certainty as to amount and time of payment, should bear interest “ex debito justifies. ’ ’
Regarding .the language of the Code, Art. 29, sec. 15, to be ambiguous, he thinks the terms employed should be so construed as to be most consonant with previous legislation, and the construction adopted by learned Courts, acting under the exposition of a learned bar, and pursued with an unbroken tenor for many years.
The question presented by this appeal, in our opinion, is not one of equitable or legal right between the parties, but of jurisdiction, involving the line of distinction between the province of the Court and the jury. A verdict implies that there has been an issue of fact between the parties to the cause, which required a jury to find for the plaintiff or defendant.
Issues of law are decided by the Court; issues of fact by the jury.
It would be technically as grave a departure from the functions of a Court for a judge to decide a question of fact, as it would be incongruous lor the jury to settle a question of law.
The enquiry then is, to which of these tribunals does the ascertainment pr allowance of interest belong?
It must be conceded that interest is not an inseparable and invariable incident of claims for money, or unliquidated accounts. “It is recoverable as of right, upon contracts in writing to pay money upon a day certain ; as upon bills of exchange and promissory notes, or on contracts for the payment of interest, or where the money claimed has been actually used, and upon bonds, etc., but in other cases, it is a question entirely for the jury to be decided according to the equities of-the transaction.’’ Newson vs. Douglass, 7 H. & J., 417; Karlhaus vs. Owings, 2 G. & J., 430.
But it is said whenever the claim is liquidated by ver-diet, however the claim may have arisen, whether ex con*453tractu or ex delicto, the amount of the verdict should bear interest. This argument attributes to a verdict the quality.of finality, which it does not legally possess. The verdict does not finally establish the claim. It is liable to be set aside for error in law or in fact, and is wholly inoperative, until sanctioned by final judgment.
The leading case cited by the appellee in support of the power of the Court to add interest from the date of the verdict, was an action upon the case upon a bill of exchange, with counts for money lent, and money had and received. The verdict was found for the plaintiffs, subject to a case stated for the opinion of the Court, in the language of Lord Mansfield, “leaving it quite open to the Court to determine whether anything, and what, is recoverable.”
There was no question as to the respective powers of the judge and the jury, but it was in the nature of a special verdict.
After disposing of the question on the first count adversely to the plaintiff, his lordship subsequently delivered the opinion of the Court as follows in effect: ‘£ The bill of exchange given for the £300 lent by the plaintiff to Sir John Bland, was void in point of law as a security; but the giving of the bill of exchange upon such consideration, is stated in the case as a fact admitted, and showed that, upon the loan, the intention and agreement of the parties was, £ ‘ that the money should carry interest if not repaid within the time limited.”
“ The contract remains good, though he gave a void security to perform it. So that it is a liquidated sum which carries interest from the time at which it was agreed to be paid.”
“But the question is, whether it is to stop at the commencement of the action ; or to be carried on to the time of liquidating the debt by the verdict or by the judgment. ''
*454After congratulating himself upon the opportunity of discussing and settling the point, because the general practice of his associates in taking damages in these cases, as he was informed, was to stop at the commencement of the action, and to allow interest no further down ; which, he conceived, was not founded in law, but in mistake and misapprehension; he argues upon principles of natural justice, that the interest should be carried down quite to the actual payment of the money-; but as that cannot be done until the demand is completely liquidated, he asks:
“Why may not juries compute interest to the time of the verdict, or even till the end of four days within the next term; (before which' time the plaintiff cannot sign his judgment ?)
“I think I can see how this mistake has happened. I dare say that associates have not distinguished between this species of action, (it- being called an action of trespass on the case;) and common actions of trespass ; such as actions for assaults, batteries and false imprisonment."
Having reiterated his opinion, that carrying down the interest does a plaintiff complete justice, he concludes thus emphatically:
“Here, the jury having left the matter quite open to us, we can bring the interest down to the time of the liquidation and ascertainment of the sum really due from the defendant to the plaintiff, which is the time of giving the judgment." 2 Burr., 1085 to 1088.
It is too clear for argument, from the preceding citations, that there was no question before the Court as to its power to add interest to a verdict already rendered, but the question was as to what should be.done in the case of a verdict subject to a case stated, in which all was left open to the Court.
It is said, in Rolle’s Abridgment, that the Court has no power to assess damages, and that damages are not recoverable for the delays of the Court. Rolle’s Abrid., 513.
*455Cornyn qualifies the position laid down by Rolle, confining the power of the Court to assess damages by way of interest, to those cases where the claim is certain and ascertained.
It is established by the authorities cited by the appellants that judgments in this State did not carry interest at common law, but were made to do so by comparatively recent Acts of Assembly. Chief Justice Taney, in the case of Perkins vs. Fourniquet, 14 How’d, 331, says: “Upon common law principles a judgment does not carry interest.” Vide also Preston’s Adm’rs vs. West, 4 H. & McHy., 70; Harris’ Entrs., 89, 149; Acts of 1802, ch. 101, 1809, ch. 153.
In the case of Madhouse vs. Inloes, 18 Md., 328, which was an action on an account for goods sold and delivered, verified by affidavit, under the Act of 1858, ch. 323, relating to suits in Baltimore city, the defendant having failed to appear, a judgment by default was entered; and on a subsequent day the judge ordered judgment to be entered for the amount of the account, with interest from the 20th of April, 1858, and costs. It was urged by the appellant that the Act being in derogation of the common law must be construed strictly, it must appear affirmatively on the face of the Act that the Court had power to enter the judgment.
This Court said: “The judgment must be restricted to the amount of the account thus authenticated, and the Court had no power, of its own mere motion, to allow interest on the account. The interest was a subject of inquiry by'a jury, as provided by the 6th section of the Act.
If the final act of the Court the judgment did not carry interest at common law, why should the intermediate, interlocutory act of the verdict have that effect ?
It is conceded by Lord Mansfield, in the case in Bur row, that interest was only carried down in cases of tort, *456to the time of the action, and it was0only in cases of contract that he insisted the principles of natural justice demanded it should be carried down to the latest possible moment. It was reserved for the commercial spirit of modern times to convert the judgments of Courts into interest bearing liens.
The verdict, being an intermediate step in the progress of litigation, liable to he suspended or annulled by the subsequent action of the Court, it does not seem to us consistent with judicial deliberation that the delay occasioned by motions for a new trial, or in arrest of judgment, (although such motions should be ultimately overruled,) should he made the occasion of an increase of damages, by way' of interest, on the presumption that such motions were groundless, and without cause. The motion for a new trial, or in arrest, is a valuable and necessary incident to the right of trial by jury, and no restraint should he placed upon it inconsistent with its freest exercise. The Court cannot assume that in the exercise of a legal right, any party to a cause is actuated by sinister motives.
We are not at liberty, however, to deal with this question upon principles of common law or natural justice.
It is regulated by statute, or the Code which' we are required to interpret according to its true intent and meaning.
The Acts of 1802, ch. 101, 1809, ch. 153, and 1811, ch. 161, have been condensed substantially in Art. 29, sec. 15, of the Code of Public General Laws, in language, which it seems to us is susceptible of hut one construction, viz: “All judgments by confession, on verdict, or by default, shall be so entered as to carry interest from the time they were rendered.” The pronoun “they” in the section above quoted, has for its antecedent the word “judgments,” hence the interest accrues from the time the judgments were rendered, and not the verdicts.
*457(Decided 20th February, 1873.)
Without collating the several Acts of. Assembly passed prior to the Code, on the subject of entering judgments, with the text of Article 29, sec. 15, we think it is quite clear from the principles of the common law, and the previous decisions, that the Court has no power to calculate interest on the amount ascertained by the verdict, but that the true construction of the Code requires that judgments shall be entered so as to bear interest only from the time the judgment was rendered.
If it is deemed proper that the law should be changed, so as to make verdicts bear interest, rather than judgments, it is a subject for legislative, not judicial action.
For these reasons, the judgment in this case will be reversed, as to the interest accruing between the date of the verdict and the entry of the judgment, and the case remanded, that the judgment may be modified accordingly.
Judgment reversed in part, and cause remanded.